Whitfield, J.,
dissenting. — The testimony of the victim as to commission of the offense by force and against her will corroborated by her complaint against the defendant at the earliest practicable time and other circumstances in evidence are sufficient in law to sustain the verdict; and on the ivhole testimony the verdict does not appear to be against the evidence. See Tully v. State, 69 Fla. 662, 68 South. Rep. 934; Doyle v. State, 39 Fla. 155, 22 South. Rep. 272, 63 Am. St. Rep. 159.
No harm could reasonably have resulted to the defendant by the perhaps erroneous admission in evidence of the praecipe and affidavit of insolvency over the objeo tion that they were irrelevant and immaterial.
*217Where a verdict is sustained by the evidence, technical but harmless errors in rulings on the admission or rejection of testimony will not cause a reversal of the judgment. Graham v. Holmes, 73 Fla. 85, 74 South. Rep. 5; Owens v. State, 65 Fla. 483, 62 South. Rep. 651; Gorey v. State, 71 Fla. 195, 71 South. Rep. 328.
While the legal effect of evidence. or the lack of evidence in its relation to a verdict rendered in a trial, may by appropriate proceedings be reviewed by an appellate court, yet conflicts in competent testimony, the weight of legal evidence and the credibility of competent witnesses are primarily for the determination of the jury; and where there is some substantial competent evidence of all the facts legally essential to support the verdict, and there is nothing in the record to indicate that the jury were not governed by the evidence, a refusal of the trial court to grant a new trial on the ground of the insufficiency of the evidence to sustain the verdict should not be disturbed by the appellate court. Graham v. State, 72 Fla. 510, 73 South. Rep. 594; Doyle v. State, supra.
West, J., concurs.